 1                                                                      FILED
 2                                                                      MAY ? 8 2019
 3
 4
 5

 6

 7

 8

 9
                                         UNITED STATES DISTRICT COURT
10
                                    SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA                         )     Criminal Case Number: 19CR1567-LAB
                                                      )
13                          Plaintiff,                )
     v.                                               )     FINDINGS OF FACT AND ORDER RE
14                                                    )     WAIVER OF DETENTION PENDING
     MOISES BENJAMIN PINO-MENDEZ,                     )     TRIAL
15                                                    )
                            Defendant.                )
16                                                    )

17           In accordance with the Bail Reform Act of 1984, 18 U.S.C. §3142(f), a detention hearing was

18   scheduled for MOISES BENJAMIN PINO-MENDEZ, to determine whether MOISES BENJAMIN

19   PINO-MENDEZ (the "Defendant") should be held in custody without bail pending trial and, if

20   convicted, sentencing in the above-captioned matter.

21           At the hearing on MAY 28, 2019, the Defendant knowingly and voluntarily waived all rights, on the

22   record and through counsel, to the setting of bail and the detention hearing. Based on that waiver, the Court

23   orders that Defendant be detained pending trial and, if convicted, sentencing in these matters, without

24   prejudice or waiver of the Defendant's right to later apply for bail and conditions of release, and without

25   prejudice or waiver of the right of the United States to seek detention in the event of an application by

26   Defendant for such relief.

27   II II

28   II II


                                                           1                                     19CR1567-LAB
,l   '   •   A




                  1

                  2                                                  ORDER

                  3   IT IS HEREBY ORDERED that Defendant be detained pending trial and, if convicted, sentencing in these

                  4   matters.

                  5          IT IS FURTHER ORDERED that Defendant be committed to the custody of the Attorney General

                  6   or his designated representative for confinement in a corrections facility separate, to the extent practicable,

                  7   from persons awaiting or serving sentence or being held pending appeal. The Defendant shall be afforded

                  8   reasonable opportunity for private consultation with counsel.

                  9          While in custody, upon order of a court of the United States or upon the request of an attorney for

                 10   the United States, the person in charge of the correctional facility shall deliver the Defendant to the United

                 11   States Marshal for the purpose of an appearance in connection with a court proceeding or any other

                 12   appearance stipulated to by defense and government counsel.

                 13          This order is made without prejudice to modification by this Court and without prejudice to the

                 14   Defendant's exercise of the right to bail and a detention hearing at a future date.

                 15          IT IS SO ORDERED.

                 16   Dated: MAY 28, 2019

                 17
                                                                                      LOPEZ
                 18                                                                  States Magistrate Judge

                 19

                 20

                 21
                 22

                 23

                 24
                 25

                 26

                 27

                 28


                                                                             2                                     19CR1567-LAB
